LEHMAN, J.
(dissenting). The plaintiff claims that on November 10, 1913, he was employed by the defendants for one year at a salary of $20-$22 per week. He was discharged on June 6th, and immediately brought suit for breach of contract. 1 On June 29th the case came to trial, and on July 10th the court gave judgment for the plaintiff in the sum of $500; in other words, for practically every dollar plaintiff would have earned if the contract had been fully complied with. It is well established that damages for a breach of *942contract of employment are not subject to any exact computation, where the trial is had before the term of the contract has expired; but the court must take into consideration the possibility or probability of the discharged servant being able to find remunerative work elsewhere. In this case the trial justice evidently decided that there was no reasonable possibility of the plaintiff earning any moneys during the ensuing six months.
After the trial the defendants learned that on the 25th day of June, 1914, the plaintiff had already filed a certificate in the county clerk’s office that he was doing business under the name of Marks Tailoring Company. Obviously, if this evidence had been before the court, it could not reasonably have given judgment for $500 damages. The evidence, I think, could not have been discovered with reasonable diliigence, and would almost certainly change the result of the trial. It was therefore entirely proper to order a new trial.
Order should be affirmed, with costs.